Por cuanto, en el caso arriba expresado el escrito de apelación se radicó con fecha 14 de octubre de 1940 y desde dicha fecha no se ha solicitado en la corte inferior orden alguna para que el taquígrafo prepare la transcripción de evidencia ni se ha radicado en este tribunal la transcripción de los autos;
Por cuanto, el apelado radicó con fecha 25 del mes pasado una moción solicitando la desestimación del i*eeurso por abandono;
Por cuanto, dicha moción fue señalada para el día 14 del actual, en cuya fecha no comparecieron los demandados a oponerse a la deses-timación solicitada ;
Por tanto, visto los autos de este caso y el artículo 59 del regla-mento de este tribunal, se desestima por abandono el recurso inter-puesto en este caso.